UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street Suite 200 Charlotte, NC28203 (Address of principal executive offices)(zip code) 1031 South Caldwell Street Suite 200 Charlotte, NC28203 (Name and address of agent for service) Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: February 29, 2012 Item 1.Schedule of Investments Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value COMMON STOCKS – 90.9% AEROSPACE & DEFENSE – 4.1% General Dynamics Corp. $ United Technologies Corp. APPAREL, ACCESSORIES & LUXURY GOODS – 1.9% VF Corp. ASSET MANAGEMENT & CUSTODY BANKS – 3.0% Bank of New York Mellon Corp./The State Street Corp. T. Rowe Price Group, Inc. BROADCASTING – 2.2% CBS Corp., Class B BUILDING PRODUCTS – 0.4% Fortune Brands Home & Security, Inc.* COMMUNICATIONS EQUIPMENT – 3.9% Cisco Systems, Inc. Nokia OYJ ADR COMPUTER HARDWARE – 3.3% Dell, Inc.* Hewlett-Packard Co. CONSUMER FINANCE – 1.5% American Express Co. DISTILLERS & VINTNERS – 1.3% Beam, Inc. ELECTRIC UTILITIES – 8.6% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Progress Energy, Inc. Southern Co./The ELECTRONIC COMPONENTS – 0.9% Corning, Inc. ENVIRONMENTAL & FACILITIES SERVICES – 1.3% Waste Management, Inc. Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value HEALTH CARE EQUIPMENT – 0.6% Covidien PLC $ HOUSEHOLD PRODUCTS – 5.6% Clorox Co./The Kimberly-Clark Corp. Procter & Gamble Co./The INDUSTRIAL CONGLOMERATES – 2.8% 3M Co. Danaher Corp. Tyco International Ltd. INDUSTRIAL MACHINERY – 1.5% Ingersoll-Rand PLC INTEGRATED OIL & GAS – 1.5% Exxon Mobil Corp. INTEGRATED TELECOMMUNICATION SERVICES – 4.2% AT&T, Inc. Verizon Communications, Inc. Windstream Corp. INTERNET SOFTWARE & SERVICES – 2.4% Yahoo!, Inc.* IT CONSULTING & OTHER SERVICES – 2.5% International Business Machines Corp. MANAGED HEALTH CARE – 1.0% WellPoint, Inc. MOVIES & ENTERTAINMENT – 3.9% News Corp., Class A Time Warner, Inc. MULTI-SECTOR HOLDINGS – 3.0% Leucadia National Corp. OTHER DIVERSIFIED FINANCIAL SERVICES – 1.3% JPMorgan Chase & Co. PACKAGED FOODS & MEATS – 3.2% Kraft Foods, Inc., Class A Unilever PLC ADR Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value PHARMACEUTICALS – 8.7% Bristol-Myers Squibb Co. $ GlaxoSmithKline PLC ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROPERTY & CASUALTY INSURANCE – 3.9% 3 Berkshire Hathaway, Inc., Class A* Progressive Corp./The Travelers Cos., Inc./The PUBLISHING – 1.3% Thomson Reuters Corp. RESTAURANTS – 1.5% McDonald's Corp. SEMICONDUCTORS – 1.6% Intel Corp. SPECIALTY STORES – 2.4% Staples, Inc. SYSTEMS SOFTWARE – 5.6% Microsoft Corp. Oracle Corp. Symantec Corp.* TOTAL COMMON STOCKS (Cost $20,979,140) EXCHANGE-TRADED FUNDS – 1.8% GOLD – 1.8% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $295,770) SHORT-TERM INVESTMENTS – 6.9% Invesco Short Term Investment Prime Portfolio, 0.06%** SHORT-TERM INVESTMENTS (Cost $1,887,734) Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) TOTAL INVESTMENTS – 99.6% (Cost $23,162,644) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at February 29, 2012. See accompanying Notes to Schedule of Investments. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value COMMON STOCKS – 75.7% AEROSPACE & DEFENSE – 4.7% Alliant Techsystems, Inc. $ Cubic Corp. Ducommun, Inc.* AGRICULTURAL PRODUCTS – 1.5% Darling International, Inc.* APPAREL RETAIL – 1.9% Cato Corp./The, Class A APPAREL, ACCESSORIES & LUXURY GOODS – 2.3% Delta Apparel, Inc.* G-III Apparel Group Ltd.* ASSET MANAGEMENT & CUSTODY BANKS – 1.0% Janus Capital Group, Inc. COAL & CONSUMABLE FUELS – 1.1% USEC, Inc.* COMMUNICATIONS EQUIPMENT – 3.5% Bel Fuse, Inc., Class B Plantronics, Inc. Tellabs, Inc. COMPUTER & ELECTRONICS RETAIL – 1.6% RadioShack Corp. COMPUTER STORAGE & PERIPHERALS – 0.8% Imation Corp.* CONSTRUCTION & ENGINEERING – 1.3% URS Corp.* CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS – 1.8% Oshkosh Corp.* DATA PROCESSING & OUTSOURCED SERVICES – 2.3% DST Systems, Inc. DIVERSIFIED METALS & MINING – 0.5% Horsehead Holding Corp.* DIVERSIFIED SUPPORT SERVICES – 1.8% Unifirst Corp. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value ELECTRIC UTILITIES – 0.8% MGE Energy, Inc. $ ELECTRONIC COMPONENTS – 0.6% Vishay Intertechnology, Inc.* ELECTRONIC MANUFACTURING SERVICES – 3.9% Park Electrochemical Corp. Radisys Corp.* TTM Technologies, Inc.* FOOD RETAIL – 0.4% Arden Group, Inc., Class A FOOTWEAR – 1.3% K-Swiss, Inc., Class A* GAS UTILITIES – 5.9% New Jersey Resources Corp. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. UGI Corp. HEALTH CARE DISTRIBUTORS – 1.8% Owens & Minor, Inc. HEALTH CARE EQUIPMENT – 2.1% STERIS Corp. HEALTH CARE SUPPLIES – 0.8% Atrion Corp. INDUSTRIAL MACHINERY – 5.7% Chart Industries, Inc.* Graco, Inc. Hurco Cos., Inc.* Robbins & Myers, Inc. IT CONSULTING & OTHER SERVICES – 1.0% Unisys Corp.* MULTI-LINE INSURANCE – 2.1% Horace Mann Educators Corp. OFFICE SERVICES & SUPPLIES – 1.1% United Stationers, Inc. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value OIL & GAS EXPLORATION & PRODUCTION – 0.2% Vaalco Energy, Inc.* $ PACKAGED FOODS & MEATS – 2.0% Imperial Sugar Co. Sanderson Farms, Inc. PERSONAL PRODUCTS – 3.2% Inter Parfums, Inc. Prestige Brands Holdings, Inc.* PROPERTY & CASUALTY INSURANCE – 8.1% American Safety Insurance Holdings Ltd.* Harleysville Group, Inc. Hilltop Holdings, Inc.* ProAssurance Corp. RLI Corp. PUBLISHING – 3.0% Meredith Corp. Scholastic Corp. Valassis Communications, Inc.* REINSURANCE – 0.9% Endurance Specialty Holdings Ltd. SEMICONDUCTORS – 0.8% Micrel, Inc. SPECIALTY STORES – 1.0% Big 5 Sporting Goods Corp. Books-A-Million, Inc. SYSTEMS SOFTWARE – 0.7% Pervasive Software, Inc.* TECHNOLOGY DISTRIBUTORS – 2.2% Tech Data Corp.* TOTAL COMMON STOCKS (Cost $44,083,563) MUTUAL FUNDS – 1.6% Central Fund of Canada Ltd., Class A*** TOTAL MUTUAL FUNDS (Cost $622,900) Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 02/29/2012 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 22.7% Invesco Short Term Investment Prime Portfolio, 0.06%** $ SHORT-TERM INVESTMENTS (Cost $15,465,736) TOTAL INVESTMENTS – 100.0% (Cost $60,172,199) Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS –100.0% $ * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at February 29, 2012. *** Passive foreign investment company. See accompanying Notes to Schedule of Investments. Notes to Schedules of Investments Federal Tax Information At February 29, 2012, the gross unrealized appreciation (depreciation) on investments based on cost for securities on a tax basis for federal income tax purposes were as follows: Value Fund Small Cap Value Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation on investments $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Security Valuation Securities, including common stocks and exchange traded funds, which are traded on a national securities exchange are valued at the last quoted sales price, and generally classified as a Level 1 investment. Investments in mutual funds, including money market funds, are valued at the ending net asset value provided by the funds, and generally classified as a Level 1 investment. If there are no sales reported, the Fund’s portfolio securities will be valued using the last reported bid price. Short-term obligations having remaining maturities of 60 days or less are valued at amortized cost, and generally classified as a Level 2 investment. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by and under the direction of the Trust’s Board of Trustees, and generally classified as a Level 3 investment. In accordance with accounting policies generally accepted in the United States of America ("GAAP"), fair value is defined as the price that the Funds would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. The three-tier hierarchy of inputs is summarized below. · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Common Stocks, Exchange-Traded Funds and Mutual Funds are generally categorized as Level 1. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Fixed income securities, repurchase agreements, and securities valued by an independent fair value pricing service are generally categorized as Level 2. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The Funds did not hold any Level 2 or Level 3 securities during the period ended February 29, 2012. There were no transfers into and out of any level during the current period. It is the Funds’ policy to recognize transfers into and out of all levels at the end of the reporting period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of February 29, 2012: Value Fund Level 1 Level 2 Level 3 Total Security Type Common Stocks* - - Exchange Traded Funds - - Short – Term Investments - - Total - - Small Cap Value Fund Level 1 Level 2 Level 3 Total Security Type Common Stocks* - - Mutual Funds - - Short – Term Investments - - Total - - *All sub-categories within common stocks represent Level 1 evaluation status.See Schedules of Investments for industry categories. Item 2.Controls and Procedures a) The Registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”)) as conducted within 90 days of the filing of this report, that these disclosure controls and procedures are adequately designed and are operating effectively to ensure that information required to be disclosed by the registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s most recent fiscal quarter that materially affected, or were reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits (a) Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the Act pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are filed herewith. Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Bragg Capital Trust /s/ Steven H. Scruggs By: Steven H. Scruggs President April24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Steven H. Scruggs By: Steven H. Scruggs President April24, 2012 /s/ Benton S. Bragg By: Benton S. Bragg Treasurer April24, 2012
